           Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 1 of 16                              FILED
                                                                                              2020 Jun-05 PM 02:10
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

  JOLENE GUNTER HASTINGS, as the                    )
  Administrator of the Estate of Kathleen           )
  Taylor Gunter,                                    )
                                                    )
           Plaintiff,                               )    Case Number: 2:20-cv-00002-JHE
                                                    )
  v.                                                )
                                                    )
  ADVANCED CORRECTIONAL                             )
  HEALTHCARE, INC., et al.,                         )

           Defendants.
                          MEMORANDUM OPINION AND ORDER1

       Plaintiff Jolene Gunter Hastings (“Plaintiff” or “Hastings”), as Administrator of the Estate

of Kathleen Taylor Gunter (“Gunter”), brings this action against the following defendants:

Advanced Correctional Healthcare, Inc. (“ACH”), Deputy Marlee Bell, Deputy Kimberly Holmes,

Deputy Katelyn Payne, Sergeant Terry Scott, Nurse Kathy Gay, Nurse Sara Gardiner,2 Deputy

Talia Russell, Former Jefferson County Sheriff Mike Hale, and Jefferson County, Alabama. (Doc.

1). Hastings’ complaint asserts the following claims: (Count 1) Violation of Alabama Medical

Liability Act Against defendant ACH (id. at 9-13); (Count 2) Deliberate Indifference to Medical

Needs (Fourteenth Amendment) Pursuant to 42 U.S.C. §1983 (direct liability) Against defendants

Nurse Gay, Nurse Gardiner, Deputy Bell, Deputy Russell, Deputy Payne, and Deputy Holmes (id.

at 13-19); (Count 3) Deprivation of Life Without Due Process (Fourteenth Amendment) Pursuant

to 42 U.S.C. § 1983 Against all defendants (id. at 19-21); (Count 4) State Law Negligence Against



       1
        In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 28).
      2
        Incorrectly identified in the Complaint and as “Sarah Gardner.” (Doc. 34 at 1).

                                                1
           Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 2 of 16



defendant ACH (id. at 21-22); (Count 5) State Law Negligence Against defendant Jefferson

County, Alabama (id. at 22-24). (Count 6) Supervisor Liability Claim Pursuant to 42 U.S.C. §

1983 Against defendants Sgt. Scott and Former Sheriff Hale (id. at 24-27); (Count 7) State Law

Wantonness Against defendant ACH (id. at 27-28); (Count 8) State Law Respondeat

Superior/Vicarious Liability Against ACH (id. at 28-29).

       Defendants ACH and Nurse Gay have moved to dismiss all claims asserted against them

pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. (Doc. 17).

Separately, defendant Sara Gardiner moves to dismiss for failure to state a claim pursuant to Rule

12(b)(6). (Doc. 34). The motions are fully briefed. (Docs. 18, 24, 25 & 36). For the reasons

stated below, the motions (docs. 17 & 34) are GRANTED.

                                      I. Factual Allegations3

       Hastings’ complaint asserts claims against ACH as well as Nurse Gay and Nurse Gardiner,

who were employed by ACH at the Jefferson County Jail at the time Gunter died by suicide on

January 6, 2018, one day after being booked into the Jefferson County Jail. (Doc. 1). According

to the complaint, at approximately 1:11 p.m. on January 5, 2018, Gunter was booked into the Jail

in connection with a misdemeanor drug offense. (Id. at ¶ 18). Approximately two hours later,

Gunter underwent a medical screening by an unnamed ACH nurse practitioner. (Id. at ¶ 19).

During Gunter’s medical screening, it was noted that she suffered from seizures, insomnia,

depression and anxiety for which, she had either been admitted to a mental health facility or was

currently receiving mental health services. (Id.). It was noted that Gunter was currently under the


       3
          “When considering a motion to dismiss, all facts set forth in the plaintiff=s complaint
‘are to be accepted as true and the court limits its consideration to the pleadings and exhibits
attached thereto.’” Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000)
(quoting GSW, Inc. v. Long Cnty., 999 F.2d 1508, 1510 (11th Cir. 1993)). In other words, the
“facts” are taken directly from the complaint.

                                                 2
         Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 3 of 16



care of two physicians and was being provided the following medications: Lexapro (antidepressant

and/or anti-anxiety medication), Klonopin (benzodiazepine as anti-seizure medication), Neurontin

(anti-epileptic medication), and Trazodone (antidepressant medication).         (Id.).   During the

cognitive assessment portion of Gunter’s intake medical screening, the ACH nurse practitioner

noted that Gunter was slow to respond with slowed speech that was difficult to understand. (Id. at

¶ 20). Gunter’s behavior was described as distracted, her affect was flat, and her balance and gait

appeared slow and guarded. (Id.). The ACH nurse practitioner opined that Gunter was medicated

or under the influence of substances. (Id.).

       Defendants Nurse Gay and Nurse Gardiner were employed by ACH during the events made

the basis of this lawsuit. (Doc. 1 at ¶ 8). All of their actions in connection with Gunter were done

within the course and scope of their employment with ACH. (Id.).

       Following her medical screening, Gunter was placed in the general population holding cell.

(Doc. 1 at ¶ 22). During this time, Gunter repeatedly flushed the toilets, causing flooding. (Id.).

At 4:49 p.m., Gunter was involved in a physical altercation with Deputy Payne and Deputy Holmes

during which Gunter was wrestled to the ground. (Id. at ¶ 23). Gunter was then placed in cell A10

alone, where she was supposed to have been monitored by deputies using a series of closed-circuit

television monitors. (Id. at ¶¶ 24-25).

       At approximately 3:22 p.m. on January 6, 2018, Gunter began ripping her bed sheet. (Doc.

1 at ¶ 31). At approximately 3:36 p.m., Gunter stood on a table and tied the bed sheet to sprinkler

pipework located on the ceiling. (Id. at ¶ 32). At approximately 3:37 p.m., Gunter tied the

remainder of the bed sheet around her neck, stood on the table, and attempted to hang herself; she

failed. (Id. at ¶ 33). At approximately 3:39 p.m., Gunter again stood on the table and attempted

to hang herself; this time, she succeeded. (Id. at ¶ 34). From the time Gunter began constructing



                                                 3
          Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 4 of 16



a noose until the time her body was discovered at 4:18 p.m., fifty-six minutes elapsed. (Id. at ¶¶

35-36). During the fifty-six minutes, Gunter prepared to commit suicide by ripping her bed sheet

and made two attempts, the deputies responsible for monitoring the television feeds had abandoned

their post. (Id. at ¶ 37).

         At all relevant times, ACH contracted with Jefferson County to provide inmates with

necessary medical care. (Doc. 1 at ¶ 17). Specifically, ACH was responsible for conducting intake

medical screenings to determine whether new inmates are under the influence of intoxicants,

suffering from substance abuse disorder, suffering from psychiatric illness, have a history of

pertinent medical conditions and/or are exhibiting signs of suicidal ideation, plan, and/or intent.

(Id.).

                                      II. Standard of Review

         Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a short and plain

statement of the claim showing the pleader is entitled to relief.” “[T]he pleading standard Rule 8

announces does not require ‘detailed factual allegations,’ but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere “labels and conclusions”

or “a formulaic recitation of the elements of a cause of action” are insufficient. Iqbal, 556 U.S. at

678. (citations and internal quotation marks omitted). “Nor does a complaint suffice if it tenders

‘naked assertion[s]’ devoid of ‘further factual enhancement.” Id. (citing Twombly, 550 U.S. at

557).

         Rule 12(b)(6), Fed. R. Civ. P., permits dismissal when a complaint fails to state a claim

upon which relief can be granted. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”



                                                  4
         Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 5 of 16



Iqbal, 556 U.S. at 678 (citations and internal quotation marks omitted). A complaint states a

facially plausible claim for relief “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citation

omitted). The complaint must establish “more than a sheer possibility that a defendant has acted

unlawfully.” Id. See also Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise

a right to relief above the speculative level.”). Ultimately, this inquiry is a “context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679.

                                            III. Analysis

   A. Claims Against ACH

       Hastings asserts several claims against ACH, including violation of the Alabama Medical

Liability Act (“AMLA”), violation of Due Process pursuant to §1983, negligence, wantonness,

and respondeat superior. (Doc. 1). ACH contends all are due to be dismissed for failure to state

a claim. (Doc. 18).

           1. Plaintiff’s Alabama Medical Liability Act (“AMLA”), Negligence, and
              Wantonness Claims

       Plaintiff’s negligence and wantonness claims asserted against ACH are both governed by

AMLA, ALA. CODE § 6-5-480 et seq. (1975); ALA. CODE § 6-5-551 (1975), which “applies in any

action for injury or damages or wrongful death, whether in contract or tort, against a healthcare

provider for breach of the standard of care.” Mock v. Allen, 783 So. 2d 828, 832 (Ala. 2000)

(internal quotations omitted). AMLA applies to health care providers such as ACH. A “healthcare

provider” is “any professional corporation or any person employed by physicians, dentists, or

hospitals who are directly involved in the delivery of health care services.” ALA. CODE § 6-5-

481(8). Thus, no independent negligence or wantonness claims can be stated against ACH (or

                                                  5
           Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 6 of 16



Nurse Gay or Nurse Gardiner) as a matter of law.4

       As to the medical malpractice claim asserted against ACH pursuant to the AMLA, recovery

for failure to prevent a suicide by a medical care provider depends upon whether the defendant

reasonably should have anticipated that the deceased would attempt to harm herself. Keebler v.

Winfield Carrawy Hosp., 531 So. 2d 841, 845 (Ala. 1988). Foreseeability is legally sufficient if

the deceased had a history of suicidal proclivities or manifested suicidal proclivities in the presence

of the defendant or was admitted to the facility of the defendant because of a suicide attempt.

Keeton v. Fayette Cnty., 558 So. 2d 884, 887 (Ala. 1989) (citing Keebler, 531 So. 2d at 845). In

Patton v. Thompson, the Alabama Supreme Court described the facts as presented in Keebler as

follows:

       This Court first addressed a caregiver’s duty to guard against a patient’s suicide in
       Keebler v. Winfield Carraway Hospital, 531 So.2d 841 (Ala. 1988). In Keebler, a
       rescue squad was summoned to assist a man lying in a bed complaining of chest
       pains. They took the man to the emergency room, and the emergency-room
       physician diagnosed him as suffering from probable alcohol abuse, possible drug
       abuse, and chest pains. The man’s son said the man had been drinking and that he
       could have ingested the sedative Valium, so the emergency room physician pumped
       the man’s stomach to prevent an overdose. The emergency-room physician also
       administered nitroglycerin to alleviate the chest pains and attempted to admit the
       man to the hospital. When the man continued to act disorderly and refused to enter
       his hospital room, the emergency-room physician contacted the police. The police
       told the man he would have to go to his room and, if he did not, that he would be
       taken to jail. The man refused to obey, and he was taken into custody. A couple of
       hours later, the man was found dead in a jail cell; he had hung himself by tying one
       end of a T-shirt around his neck and the other to a bar of the jail door.

958 So. 2d 303, 307 (Ala. 2006). The Keebler court explained:

       In the case sub judice, [the wife] failed to introduce any evidence indicating that
       [the physician] should have reasonably foreseen her husband’s suicide. Although
       [the wife’s expert] testified that the combined effects of alcohol and Valium pose a
       calculable risk that a patient may attempt suicide, this evidence does not create an

       4
         Plaintiff acknowledges this in her brief: “Plaintiff’s claim against Defendant ACH . . .
as well as Plaintiff’s claim against ACH’s nurses . . . is one for medical malpractice, which is
governed by the Alabama Medical Liability Act. See Ala. Code § 6-5-551.” (Doc. 24 at 8).

                                                  6
         Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 7 of 16



       inference that [the husband]’s suicide should have been reasonably foreseen by [the
       physician]. [The wife] had the burden to show through expert testimony that [the
       physician] breached his duty to exercise such reasonable care, diligence, and skill
       as reasonably competent physicians in the national medical community ordinarily
       would in the same or similar circumstances. ALA. CODE 1975, 6-5-484(a). Drs.
       Lane, Bryant, Eubanks & Dulaney v. Otts, 412 So.2d 254 (Ala. 1982); Dobbs v.
       Smith, 514 So.2d 871 (Ala. 1987). [The wife] predicates her malpractice claim on
       the theory that [the physician] should have foreseen her husband’s imminent self-
       destruction and then should have taken precautionary measures to prevent it from
       happening.
                                                …

       Moreover, the record did not indicate that [the husband] had a history of suicidal
       proclivities, that he manifested suicidal proclivities while at the hospital, or that he
       was admitted due to a suicide attempt. Arguably, such facts as these, if known to
       [the physician], would have rendered the contingency of suicide reasonably
       foreseeable. See Knuth, Civil Liability for Causing or Failing to Prevent Suicide,
       12 Loy. L. A. L. Rev. 967, 991 (1979).

Keebler, 531 So.2d at 845. Thus, applying Keebler, “the duty of the emergency-room physician

owed to the deceased did not include a standard of care to protect against or to prevent suicide,

because there was an absence of factors that would have made the patient’s suicide foreseeable,

thereby triggering such a duty.” Patton, 958 So. 2d at 309.

                   a. Assessing Foreseeability at the Motion to Dismiss Phase

       Plaintiff first argues the motion to dismiss should be denied because foreseeability is a

factual issue that should not be resolved in a Rule 12(b)(6) motion. (Doc. 24 at 5). Generally

speaking, “[f]oreseeability is an issue for the jury to resolve.” Thetford v. City of Clanton, 605 So.

2d 835, 841 (Ala. 1992). While this proposition is true – that ordinarily, foreseeability is a question

of fact for the jury – this argument, alone, does not support denial of the motion. It is axiomatic

that, when foreseeability must be proven at trial, a plaintiff must make sufficient allegations to

support an inference of foreseeability to survive a motion to dismiss. See e.g., Gamez v. Brevard

Cnty., Fla, 2007 WL 1626734, *10 (M.D. Fla. June 5, 2007). Specifically, for AMLA claims,

such as this one, a plaintiff must plead “a detailed specification and factual description of each act

                                                  7
         Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 8 of 16



and omission alleged by plaintiff to render the healthcare provider liable to the plaintiff and shall

include when feasible and ascertainable the date, time, and place of the act or acts.” ALA. CODE §

6-5-551 (1975). Furthermore, “[a]ny complaint which fails to include such detailed specification

and factual description of each act and omission shall be subject to dismissal for failure to state a

claim upon which relief may be granted.” (Id.). Thus, the plaintiff’s argument that cases

addressing these issues at summary judgment are irrelevant is not persuasive. At summary

judgment, the court considers whether there is sufficient evidence to create a genuine issue of

material fact for trial. See FED. R. CIV. P. 56. While the standard at the motion to dismiss stage is

different, evaluating whether there are sufficient allegations to state a claim, see FED. R. CIV. P.

12(b)(6), at each stage the court must look at what the claim at issue requires. For these reasons,

the motion to dismiss is appropriate and could be granted if the complaint lacks sufficient

allegations of foreseeability, and cases addressing the same claims at summary judgment can be

helpful in determining the elements/requirements of each claim.

                   b. Whether the         Complaint      Includes    Sufficient    Allegations    of
                      Foreseeability

       The plaintiff makes several arguments to support her assertion that there are sufficient

allegations that Gunter’s suicide was foreseeable. (Doc. 24 at 6-10). First, Plaintiff argues that,

because Gunter’s suicide occurred within the “suicide watch” cell block where she was supposed

to be monitored, Defendants cannot argue her suicide was not foreseeable. (Id. at 6-7). This

argument is not supported by the allegations in the complaint. The complaint alleges that Gunter

was placed in “A Block,” not a “suicide cell block,” and that Gunter was placed in “A Block”

immediately following a physical altercation with deputies after she flooded the toilets in the

general population holding cell by repeatedly flushing them. (Doc. 1 at ¶¶ 22-24). Additionally,

there are no allegations to support the inference that ACH or ACH personnel knew that deputies

                                                 8
         Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 9 of 16



had moved Gunter from the general population holding cell to a cell in A Block.

       Likewise, the allegations regarding the information gained from Gunter’s initial medical

screening do not show that Gunter’s suicide was foreseeable under the factors set forth in Keeton,

Keebler, and Patton. Plaintiff argues that, based on Gunter’s initial medical screening that ACH

performed, ACH should have known Gunter was at a greater risk for suicide. Specifically, Plaintiff

argues that ACH should have known that suicide attempts are higher for patients with substance

abuse disorders, that a history of seizure disorders should be considered when withholding or

taking benzodiazepines, and those with known psychiatric conditions are at a greater risk for severe

withdrawal symptoms, including developing suicidal ideation, plan, and intent. (Doc. 24 at 10

(citing doc. 1 at ¶¶47-49). “At a greater risk” is not the standard, as this is the same argument

rejected in Keebler. Specifically, in that case, the plaintiff’s expert testified that the combined

effects of alcohol and Valium posed a calculable risk that a patient may attempt suicide. Keebler,

531 So.2d at 845. Nevertheless, the court held that such evidence does not create an inference that

the suicide should have been reasonably foreseen by the physician. Id. Instead, the duty of the

health care provider does not include a standard of care to protect against or to prevent suicide,

when there was an absence of factors that would have made the suicide foreseeable, thereby

triggering such a duty. See Patton, 958 So. 2d at 309.

       Plaintiff also asserts the Complaint includes “detailed descriptions of what ACH actually

knew, should have known[,] and failed to do when breaching the standard of care.” (Doc. 24 at

8). Specifically, Plaintiff points to an allegation, under Count II for deliberate indifference to

medical needs pursuant to 42 U.S.C. § 1983, that “[o]n January 5, 2018 and/or January 6, 2018,

Defendants had subjective knowledge that [] Gunter: . . . [s]uffered from suicidal thoughts and

behaviors.” (Id. at 9 citing doc. 1 at ¶ 58(d)). Plaintiff further alleges “Defendants also knew that



                                                 9
           Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 10 of 16



[] Gunter had a history of suicidal ideation and exhibited behaviors consistent with suicidal

ideation.” (Id. at 9-10 citing doc. 1 at ¶ 59). These statements are broad conclusions, not factual

allegations. There are no facts pled related to any of this claimed “subjective knowledge” by ACH,

Nurse Gay, or Nurse Gardiner that Gunter “had a history of suicidal ideation” and there are no

alleged behaviors from which ACH did or could have observed to be consistent with suicidal

ideation.5 These statements are broad conclusions, not specific factual allegations that are required

to support this claim. See Key v. Mott, No. 12-0614-KD-M, 2015 WL 58663, *5 (S.D. Ala. Jan.

5, 2015) (quoting Weissman v. Nat’l Assoc. of Sec. Dealers, Inc., 500 F.3d 1293, 1310 (11th Cir.

2007)) (“Facts that are ‘merely consistent with’ the plaintiff’s legal theory will not suffice when,

‘without some further factual enhancement [they] stop short of the line between possibility and

plausibility of ‘entitle[ment] to relief.’”). The allegations of subjective knowledge are conclusions

and insufficient to support a claim for relief.

       Based on the foregoing, the plaintiff has not presented sufficient allegations to show that

ACH reasonably should have anticipated that Gunter would attempt to harm herself. For this

reasons, ACH’s motion to dismiss is due to be GRANTED as to the plaintiff’s ALMA claim.

             2. Plaintiff’s Deprivation of Life Without Due Process in Violation of the 14th
                Amendment Claim, Pursuant to 42 U.S.C. § 1983

       After incorporation of all preceding paragraphs, Count III, titled “Deprivation of Life

Without Due Process in Violation of the Fourteenth Amendment; 42 U.S.C. §1983,” contains

several paragraphs of allegations against “Defendants.” (Doc. 1 at ¶¶ 66-70). Count III does not

name ACH individually. However, liberally construing the complaint, the plaintiff may be


       5
         Additionally, these two paragraphs state that “Defendants” had such subjective
knowledge. (Doc. 1 at ¶¶ 58 & 59). It is unclear whether the plaintiff is referring to all
defendants or the defendant named in Count II: Nurse Gay, Nurse Gardiner, Deputy Bell, Deputy
Russell, Deputy Payne, and Deputy Holmes.

                                                  10
        Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 11 of 16



attempting to assert a claim for violation of the Fourteenth Amendment against ACH, specifically

alleging deliberate indifference to Gunter’s serious medical needs.

       “[I]n a prisoner suicide case, to prevail under section 1983 for violation of substantive

rights, under . . . the . . . fourteenth amendment, the plaintiff must show that the jail official

displayed ‘deliberate indifference’ to the prisoner’s taking of his own life.” Cagle v. Sutherland,

334 F.3d 980, 986 (11th Cir. 2003) (quoting Edwards v. Gilbert, 867 F.2d 1271, 1274-75 (11th

Cir. 1989)). “The deliberate indifference standard ‘requires a strong likelihood rather than a mere

possibility that the self-infliction of harm will occur.” Id. (quoting Popham v. City of Talladega,

908 F.3d 1561, 1563 (11th Cir. 1990)).

       To establish deliberate indifference, a plaintiff must present sufficient allegations to show

that “the defendant had (1) subjective knowledge of a risk of serious harm; [and] (2) disregard[ed]

. . . that risk; (3) by conduct that is more than mere negligence.” Id. at 987. Moreover, “‘the mere

opportunity for suicide, without more, is clearly insufficient to impose liability on those charged

with the care of prisoners.’” Id. at 986 (quoting Tittle v. Jefferson Cnty. Comm’n, 10 F.3d 1535,

1540 (11th Cir. 1994)). Absent knowledge of a detainee’s suicidal tendencies, relevant caselaw

has consistently held that failure to prevent suicide does not constitute deliberate indifference.

Popham, 908 F.3d at 1564 (citing collection of cases).

       A foreseeability analysis similar to the one applied to ALMA claims applies to deliberate

indifference claims. “Deliberate indifference, in the jail suicide context, is not a question of the

defendant’s indifference to suicidal inmates or suicide indicators generally, but rather it is a

question of whether a defendant was deliberately indifferent to an individual’s mental condition

and the likely consequences of that condition.” Cook v. Sheriff of Monroe Cnty., Fla., 402 F.3d

1092, 1117 (11th Cir. 2005). As discussed above, nothing in Gunter’s known psychiatric or



                                                11
        Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 12 of 16



medication history or her behavior at the jail that was known to ACH, Nurse Gay, or Nurse

Gardiner, would place ACH on notice that Gunter was a suicide risk or that her suicide was

foreseeable.

       Likewise, the plaintiff’s conclusory allegations regarding subjective knowledge are

insufficient to support this claim. (Doc. 1 at ¶¶ 58(d), 59). In Key v. Mott, the plaintiff made

conclusory allegations regarding deliberate indifference concerning the defendant’s alleged

subjective knowledge of a risk of serious harm to the plaintiff. No. 12-0614-KD-M, 2015 WL

58663 (S.D. Ala. Jan. 5, 2015). That plaintiff alleged that sexual misconduct toward an inmate by

a jail guard was reasonably foreseeable by the officer’s supervisor. Id. at *3. In granting the

motion to dismiss, the court explained as follows:

       The Court has carefully reviewed the assertions made and finds that Key has failed
       to allege sufficient fact to support the allegation of Defendants' deliberate
       indifference. Plaintiff generally states that it was the individual Defendants' policy
       or custom or practice of poor hiring that led to Mott's assault against her; Key
       asserts that Defendants hired officers without any investigation, officers with a
       history of problems, and officers who were incompetent. Key also repeatedly
       asserts that when Mott was hired the individual defendants had actual knowledge
       that Mott had previously been terminated from other law enforcement departments
       for, inter alia, 1) inappropriate contact with inmates; 2) requesting sexual favors
       from citizens in return for official assistance; and 3) sexual harassment of people
       under his control. However, Key fails to allege facts to show how the individual
       defendants knew of this prior conduct. Rather Key merely alleges that the
       individual defendants had actual knowledge of Mott's prior misconduct. This bare
       allegation is just another way of stating that the individual defendants had the
       requisite subjective knowledge of the risk of serious harm. “Facts that are ‘merely
       consistent with’ the plaintiff's legal theory will not suffice when, ‘without some
       further factual enhancement [they] stop short of the line between possibility and
       plausibility of “entitle[ment] to relief.’” Weissman v. National Association of
       Securities Dealers, Inc., 500 F.3d 1293, 1310 (11th Cir.2007) (quoting Twombley,
       550 U.S. 557). Thus, the Court finds that Key's allegation of “actual knowledge”
       is conclusory and insufficient to state a claim for entitlement to relief.

Key, 2015 WL 58663 at *5. The similarly conclusory allegations in the plaintiff’s complaint that

“Defendants” had subjective knowledge of Gunter’s “history of suicidal ideation” are insufficient



                                                12
        Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 13 of 16



to support this claim.

       Notably, only seventeen minutes elapsed between the time Gunter gave any indication that

she would attempt suicide by beginning to tear her bedsheets to form a noose and when she actually

committed suicide. (Doc. 1 at ¶¶ 31-34). There are no allegations that during this time any ACH

employee knew or had reason to known Gunter was suicidal.

       Based on the foregoing, the plaintiff has not presented sufficient allegations to show that

ACH was deliberately indifferent to Gunter taking her own life. Accordingly, the motion to

dismiss is GRANTED as to the Fourteenth Amendment deliberate indifference claim against

ACH.

           3. Plaintiff’s State Law Respondent Superior/Vicarious Liability Claim Against
              ACH

       Plaintiff makes the following allegations to support her Respondent Superior/Vicarious

Liability claim against ACH:

       97. On the date of the incident forming the basis of this action, Defendants were
       the principal and/or employer of Nurses Kathy Gay and Sara[] Gardiner.

       98. At the time of the occurrence forming the basis of the Plaintiff’s Complaint,
       Defendant ACH was acting as the agent, servants and/or employee of Defendant.

       99. At the time of the occurrence forming the basis of the Plaintiff’s Complaint,
       Defendants Kathy Gay and Sara[] Gardiner were acting within the line and scope
       of their employment with Defendant.

       100. As a result of the foregoing, Defendant ACH is vicariously liable to Plaintiff
       for the negligent, reckless, or wanton conduct of its employees, who proximately
       caused the injuries of Ms. Gunter.

(Doc . 1 at ¶¶ 97-100).

       Supervisors, employees, and private contractors cannot be sued under §1983 simply on a

theory of respondeat superior. See Kruger v. Jenne, 164 F. Supp. 2d 1330, 1333-34 (S.D. Fla.

2000)(citing Powell v. Shopco Laurel, Co., 678 F.2d 504 (4th Cir. 1982)) (explaining that the

                                               13
           Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 14 of 16



supervisor who provided medical care for state inmates could not be sued under § 1983 on

respondent superior theory); Monell v. Dept. of Soc. Servs., 436 U.S. 658, 691-94 n.58 (1978).

Instead, an entity providing prison medical services is liable under § 1983 only if it is established

that the constitutional violation was the result of the corporation’s policy or custom. See Buckner

v. Toro, 116 F.3d 450 (11th Cir. 1997). A single incident alleged in a complaint, especially when

it involved only actors below the policymaking level, generally will not result in a constitutional

violation and will not state a claim. See Dwares v. City of New York, 985 F.2d 94, 100 (2d Cir.

1993), overruled on other grounds by Leatherman v. Tarrant Cty. Narcotics Intelligence &

Coordination Unit, 507 U.S. 163 (1993), (citing City of Okla. City v. Tuttle, 471 U.S. 808, 823-24

(1985)).

       As to any respondent superior/vicarious liability claim under the AMLA or other statute,

the plaintiff has failed to state a claim. As thoroughly discussed in the preceding sections, there

are no alleged facts sufficient to put any ACH employee on notice that Gunter had suicidal

tendencies or was at risk for committing suicide at the jail. There are no allegations that any ACH

employees knew or should have known that Gunter was at risk for committing suicide or that any

ACH employee was charged or should have assumed a duty to monitor Gunter in her cell while

she was incarcerated due to any risk that she would commit suicide. As such, the motion to dismiss

is GRANTED as to the respondent superior/vicarious liability claim against ACH.

   B. Claims Against Nurse Gay and Nurse Gardiner

           The plaintiff alleges Gay and Gardiner were nurses employed by ACH at the time of

Gunter’s incarceration. (Doc. 1 at ¶ 8). There are no allegations that describe the role Gay or

Gardiner played during Gunter’s treatment and/or care at the Jefferson County Jail. (See doc. 1).

The only two claims asserted against Gay and Gardiner are Count 2: Deliberate Indifference to



                                                 14
            Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 15 of 16



Medical Needs: 42 U.S.C. § 1983 and Count 3: Deprivation of Life Without Due Process in

Violation of the Fourteenth Amendment: 42 U.S.C. § 1983.6 (Id. at 13-21).

              1. Plaintiff’s Deliberate Indifference to Medical Needs and Deprivation of Life
                 Without Due Process in Violation of the 14th Amendment Claims, Pursuant
                 to 42 U.S.C. § 1983

        As discussed above, “‘in a prisoner suicide case, to prevail under section 1983 for violation

of substantive rights, under . . . the . . . fourteenth amendment, the plaintiff musts how that the jail

official displayed ‘deliberate indifference’ to the prisoner’s taking of h[er] own life.’” Cagle v.

Sutherland, 334 F.3d 980, 986 (11th Cir. 2003) (quoting Edwards v. Gilbert, 867 F.2d 1271, 1274-

75 (11th Cir. 1989). “The deliberate indifference standard ‘requires a strong likelihood rather than

a possibility that the self-infliction of harm will occur.” Id. (quoting Popham v. City of Talladega,

908 F.3d 1561, 1563 (11th Cir. 1990)).

        To establish deliberate indifference, a plaintiff must present sufficient allegations to show

that “the defendant had (1) subjective knowledge of a risk of serious harm; [and] (2) disregard[ed]

. . . that risk; (3) by conduct that is more than mere negligence.” Id. at 987. Moreover, “‘the mere

opportunity for suicide, without more, is clearly insufficient to impose liability on those charged

with the care of prisoners.’” Id. at 986 (quoting Tittle v. Jefferson Cnty. Comm’n, 10 F.3d 1535,

1540 (11th Cir. 1994)). Absent knowledge of a detainee’s suicidal tendencies, relevant caselaw

has consistently held that failure to prevent suicide does not constitute deliberate indifference.

Popham, 908 F.3d at 1564 (citing collection of cases).




        6
          To the extent the plaintiff contends she also asserts a medical malpractice claim
pursuant to ALMA against Gay or Gardiner (doc. 24 at 8), such is not reflected in the complaint.
(Doc. 1 at 9-13). The complaint asserts Count 1: Violation of Alabama Medical Liability Act
[against] Advanced Correctional Healthcare, Inc. (Id. at 9). Even if the plaintiff had attempted
to assert an ALMA claim against Gay or Gardiner, such a claim would fail to state a claim, as
there are insufficient allegations of foreseeability (as thoroughly discussed above).

                                                  15
         Case 2:20-cv-00002-JHE Document 37 Filed 06/05/20 Page 16 of 16



        There are simply no specific allegations regarding Gay or Gardiner to support either

Fourteenth Amendment claim. Instead, the only allegations attributable to Gay or Gardiner are

the general allegations in Count 2 that “[o]n January 5, 2018 and/or January 6, 2018, Defendants

had subjective knowledge that [] Gunter: . . . [s]uffered from suicidal thoughts and behaviors” and

that ““Defendants also knew that [] Gunter had a history of suicidal ideation and exhibited

behaviors consistent with suicidal ideation.” (Doc. 1 at 9-10 citing doc. 1 at ¶¶ 58(d), 59). As

discussed above, such conclusory allegations, without specific allegations to provide a factual

basis, are insufficient to support a claim. See Key v. Mott, No. 12-0614-KD-M, 2015 WL 58663,

*5 (S.D. Ala. Jan. 5, 2015) (quoting Weissman v. Nat’l Assoc. of Sec. Dealers, Inc., 500 F.3d 1293,

1310 (11th Cir. 2007)) (“Facts that are ‘merely consistent with’ the plaintiff’s legal theory will not

suffice when, ‘without some further factual enhancement [they] stop short of the line between

possibility and plausibility of ‘entitle[ment] to relief.’”).

                                            IV. Conclusion

        For the reasons set forth above, the plaintiff has failed to state a claim against Defendants

ACH, Gay, or Gardiner, and their motions to dismiss pursuant to Rule 12(b)(6) (docs. 17 & 34)

are GRANTED.

        DONE this 5th day of June, 2020.



                                                _______________________________
                                                JOHN H. ENGLAND, III
                                                UNITED STATES MAGISTRATE JUDGE




                                                   16
